DETAILED ACTION
Claims 1-2, 5-12, and 14-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. 

Applicant’s representative broadly amended the independent claims 1 & 11 to bring in a portion of the claim language from claims 5 & 15, which Examiner stated within the most recent Office action dated 04/21/2021 as being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner respectfully notes that claim 1 (and, similarly claim 11) further recites “…a setting sleeve coupled to the intermediate sleeve, wherein the setting sleeve is configured to translate as the intermediate sleeve translates…”, in which US Publication 2013/0233572 A1 (i.e. Helms et al.), teaches for a setting sleeve (at least 104). Furthermore, the secondary reference, US Publication 2013/0180731 A1 (i.e. Acosta et al.), includes for a setting sleeve (at least 174) coupled to the intermediate sleeve (at least 150; as shown in at least figures 1-3), wherein the setting sleeve is configured to translate as the intermediate sleeve translates (Examiner notes that the setting sleeve translates as the intermediate sleeve translates when the apparatus is moved as a whole within the wellbore; the translation of all the elements within the apparatus “translates” with one another in light of the coupled nature of the various elements). With that being said, Examiner suggests incorporating more claim language (i.e. structural and/or functional) in light of the specification to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner is open .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9-12, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0233572 A1 (i.e. Helms et al.) in view of US Publication 2013/0180731 A1 (i.e. Acosta et al.).

In regards to claim 1, Helms discloses: A stage tool (100; as shown in at least figures 1-7), comprising: 
	a mandrel (at least 106); 
(uphole most surface of at least 108), wherein the opening seat is attached to an interior surface of the mandrel (as shown in at least figures 1-7); 
	a closing seat (uphole most surface of at last 114), wherein the closing seat is attached to the interior surface of the mandrel (as shown in at least figures 1-7); 
	a plurality of ports (at least 118 and/or 120), wherein the plurality of ports is configured to allow fluid communication between the interior surface of the mandrel and an exterior surface of the mandrel (at least abstract and paragraph [0023-0042] introduces once the rupture disk 120 has been breached, fluid may be introduced to flow through the opening 118; such fluid may include cement or other material intended to be placed between the wellbore and the casing string, above the location of the packer 100); 
	a setting sleeve (at least 104);
	a closing sleeve (at least 134), wherein the closing sleeve is disposed on the exterior surface of the mandrel and coupled to the closing seat (as shown in at least figures 1-7); and 
	a packer element (at least 126), wherein the packer element is disposed on the exterior surface of the mandrel (as shown in at least figures 1-7).
	However, Helms appears to be silent in regards to: an intermediate sleeve coupled to the opening seat through a plurality of shear pins, wherein the intermediate sleeve is configured to translate with the opening seat until the plurality of shear pins have been sheared;
coupled to the intermediate sleeve, wherein the setting sleeve is configured to translate as the intermediate sleeve translates.
	Nonetheless, Acosta discloses: an intermediate sleeve coupled to the opening seat through a plurality of shear pins, wherein the intermediate sleeve is configured to translate with the opening seat until the plurality of shear pins have been sheared (at least figures 2-3 and paragraphs [0024-0028] introduces the intermediate sleeve, at least 150, coupled to the opening seat, at least 112, through a plurality of shear pins 158 which shear once pressure is applied to the apparatus causing the ports 162 to be exposed for fluid communication);
	a setting sleeve (at least 174) coupled to the intermediate sleeve (at least 150; as shown in at least figures 1-3), wherein the setting sleeve is configured to translate as the intermediate sleeve translates (Examiner notes that the setting sleeve translates as the intermediate sleeve translates when the apparatus is moved as a whole within the wellbore; the translation of all the elements within the apparatus “translates” with one another in light of the coupled nature of the various elements).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Helms to include the teachings of Acosta, by modifying the opening seat of the apparatus taught by Helms to include for an intermediate sleeve to be coupled to the opening seat through a plurality of shear pins; and to include for the setting sleeve to translate as the intermediate sleeve translates taught by Acosta to (at least abstract and paragraph [0003]).

In regards to claim 2, Acosta further discloses: wherein the intermediate sleeve is coupled to a first end of the opening seat, wherein the opening seat is configured to receive an opening plug at a second end, wherein the second end is opposite to the first end (as shown in at least figures 2-3).

In regards to claim 7, Helms further discloses: wherein the closing sleeve is coupled to the closing seat via a radial closing pin (as shown in at least figures 1-7; at least paragraphs [0023-0042] introduces “A lug 136 may be provided between and connect the closing seat 114 and the closing sleeve 134 such that movement of the closing seat 114 results in similar movement of the closing sleeve 134”).
	However, Helms in view of Acosta appear to be silent in regards to: a plurality of radial closing pins. 
	Nonetheless, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Helms in view of Acosta to include for a plurality of radial closing pins to allow for a more sturdier mechanical apparatus when conducting wellbore operations.

In regards to claim 9, Helms further discloses: wherein the closing seat is configured to receive a closing plug at a first end (as shown in at least figures 6-7).

In regards to claim 10, Helms further discloses: wherein the closing seat is adjacent to the opening seat in a first position, wherein the opening seat blocks the plurality of ports from the interior surface of the mandrel (as shown in at least figures 1-2).

In regards to claim 11, Helms discloses: A method for cementing operations (at least paragraph [0001, 0008] introduces the present disclosure generally relates to multiple stage (or multiple stage zonal isolation) operations, and more particularly relates to packers and methods for performing cementing jobs), comprising: 
	disposing a stage tool (at least 100) downhole into a wellbore (at least paragraph [0034] introduces “A method of using the packer 100 may involve providing the packer 100 as described above, running the packer into a wellbore, providing the opening plug 128, placing the opening plug 128 into the packer 100, providing the closing plug 132, and placing the closing plug 132 into the packer 100”), wherein the stage tool comprises: 
	a mandrel (at least 106); 
(uphole most surface of at least 108), wherein the opening seat is attached to an interior surface of the mandrel (as shown in at least figures 1-7); 
	a closing seat (uphole most surface of at last 114), wherein the closing seat is attached to the interior surface of the mandrel (as shown in at least figures 1-7); 
	a plurality of ports (at least 118 and/or 120), wherein the plurality of ports is configured to allow fluid communication between the interior surface of the mandrel and an exterior surface of the mandrel (at least abstract and paragraph [0023-0042] introduces once the rupture disk 120 has been breached, fluid may be introduced to flow through the opening 118; such fluid may include cement or other material intended to be placed between the wellbore and the casing string, above the location of the packer 100); 
	a closing sleeve (at least 134), wherein the closing sleeve is disposed on the exterior surface of the mandrel and coupled to the closing seat (as shown in at least figures 1-7); and 
	a packer element (at least 126), wherein the packer element is disposed on the exterior surface of the mandrel (as shown in at least figures 1-7);
	disposing an opening plug (at least 128) into the wellbore (as disclosed in at least figures 1-7 and paragraphs [0002-0004 and 0030-0034]); and 
	translating the opening seat (as shown in the transitioning from figure 2 to figure 3), 
	a setting sleeve (at least 104);
(at least 132) into the wellbore (as disclosed in at least figures 1-7 and paragraphs [0002-0004 and 0030-0034]).
	However, Helms appears to be silent in regards to: an intermediate sleeve coupled to the opening seat through a plurality of shear pins, wherein the intermediate sleeve is configured to translate with the opening seat until the plurality of shear pins have been sheared;
	translating the intermediate sleeve, wherein the intermediate sleeve is coupled to a setting sleeve, wherein the setting sleeve is configured to translate as the intermediate sleeve translates.
	Nonetheless, Acosta discloses: an intermediate sleeve coupled to the opening seat through a plurality of shear pins, wherein the intermediate sleeve is configured to translate with the opening seat until the plurality of shear pins have been sheared (at least figures 2-3 and paragraphs [0024-0028] introduces the intermediate sleeve, at least 150, coupled to the opening seat, at least 112, through a plurality of shear pins 158 which shear once pressure is applied to the apparatus causing the ports 162 to be exposed for fluid communication);
	translating the intermediate sleeve (at least 150), wherein the intermediate sleeve is coupled to a setting sleeve (at least 174; as shown in at least figures 1-3), wherein the setting sleeve is configured to translate as the intermediate sleeve translates (Examiner notes that the setting sleeve translates as the intermediate sleeve translates when the apparatus is moved as a whole within the wellbore; the translation of all the elements within the apparatus “translates” with one another in light of the coupled nature of the various elements).
(at least abstract and paragraph [0003]).

In regards to claim 12, Helms further discloses: wherein the opening plug lands onto the opening seat (as shown in the transitioning from figure 1 to figure 3), wherein the opening seat comprises a first end and a second end (of 108), wherein the second end is configured to receive the opening plug (as shown in at least figures 1-7). Acosta further discloses: wherein the first end is coupled to an intermediate sleeve (as shown in at least figures 2-3).

In regards to claim 14, Helms further discloses: comprising shearing the plurality of shear pins (as shown in at least figures 1-7; at least paragraphs [0023-0042] introduces pressure may be sufficient to shear a set of shear pins holding the primary opening seat 108 in engagement with the interior 116 of the mandrel 102, allowing the primary opening seat 108 and the opening plug 128 to move downward and land on the secondary opening seat 110, as illustrated in FIG. 3).

In regards to claim 16, Helms further discloses: actuating the packer element to expand in a radial direction to engage the wellbore (as shown in at least figures 1-7; at least paragraphs [0025, 0029-0039] introduces the packer element 126 may communicate with a packer sleeve 130 which may move along the mandrel 102 and cause longitudinal compression of the packer element 126; such longitudinal compression may cause radial expansion, allowing the packer element 126 to engage an interior surface of the wellbore).

In regards to claim 17, Helms further discloses: wherein the closing plug lands onto the closing seat, wherein a first end of the closing seat is configured to receive the closing plug (as shown in at least figures 6-7).

In regards to claim 18, Helms further discloses: translating the closing seat, wherein the closing seat is coupled to the closing sleeve, wherein the closing sleeve is coupled to the closing seat through a radial closing pin (as shown in at least figures 1-7; at least paragraphs [0023-0042] introduces pressure may be sufficient to shear a set of shear pins holding the primary opening seat 108 in engagement with the interior 116 of the mandrel 102, allowing the primary opening seat 108 and the opening plug 128 to move downward and land on the secondary opening seat 110, as illustrated in FIG. 3), wherein the closing sleeve is configured to translate as the closing seat translates (as shown in transitioning within figures 1-7).
	However, Helms in view of Acosta appear to be silent in regards to: a plurality of radial closing pins. 
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Helms in view of Acosta to include for a plurality of radial closing pins to allow for a more sturdier mechanical apparatus when conducting wellbore operations.

In regards to claim 19, Helms further discloses: wherein the closing sleeve blocks the plurality of ports from the exterior surface of the mandrel after being translated by the closing seat (as shown in at least figure 7).

In regards to claim 20, Helms further discloses: performing a second stage cementing operation before disposing the closing plug into the wellbore (at least paragraph [0001] introduces the present disclosure generally relates to multiple stage (or multiple stage zonal isolation) operations, and more particularly relates to packers and methods for performing cementing jobs).

Claims 6, 8, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/0233572 A1 (i.e. Helms et al.) in view of US Publication 2013/0180731 A1 (i.e. Acosta et al.) with the teachings of US Publication 2018/0058174 A1 (i.e. Yue et al.).

In regards to claim 6, Helms discloses: a ramp (of at least 102, 104), wherein the packer element is disposed between the setting sleeve (at least 102, 104) and the ramp, wherein the ramp comprises a lower centralizer (of at least 102, 104) at a distal end of the ramp (as shown in at least figures 1-7).
	However, Helms in view of Acosta appears to be explicitly silent in regards to: wherein the ramp comprises a lower centralizer.
	Nonetheless, Yue discloses: wherein the ramp comprises a lower centralizer (at least figure 1 and paragraph [0051] introduces ramp to comprise centralizer 600).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Helms in view of Acosta to include the teachings of Yue, by modifying the ramp within the stage tool apparatus taught by Helms in view of Acosta to include for a centralizer taught by Yue to allow for keeping the apparatus in the center of the casing for optimal wellbore operational and hydrocarbon recovery purposes.

In regards to claim 8, Helms discloses: an upper centralizer (of at least 102, 104), the upper centralizer is disposed on the exterior surface of the mandrel about the closing sleeve (as shown in at least figures 1-7).
	However, Helms in view of Acosta appears to be explicitly silent in regards to: an upper centralizer, wherein the upper centralizer is disposed on the exterior surface of the mandrel about the closing sleeve.
an upper centralizer, wherein the upper centralizer is disposed on the exterior surface of the mandrel about the closing sleeve (at least figure 1 and paragraph [0051] introduces ramp to comprise centralizer 600).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Helms in view of Acosta to include the teachings of Yue, by modifying the ramp within the stage tool apparatus taught by Helms in view of Acosta to include for a centralizer taught by Yue to allow for keeping the apparatus in the center of the casing for optimal wellbore operational and hydrocarbon recovery purposes.

In regards to claim 21, Helms discloses: a ramp (of at least 102, 104), wherein the packer element is disposed between the setting sleeve (at least 102, 104) and the ramp, wherein the ramp comprises a lower centralizer (of at least 102, 104) at a distal end of the ramp (as shown in at least figures 1-7).
	However, Helms in view of Acosta appears to be explicitly silent in regards to: wherein the ramp comprises a lower centralizer.
	Nonetheless, Yue discloses: wherein the ramp comprises a lower centralizer (at least figure 1 and paragraph [0051] introduces ramp to comprise centralizer 600).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Helms in view of Acosta to include the teachings of Yue, by modifying the ramp within the stage tool apparatus taught by Helms in view of 

In regards to claim 22, Helms further discloses: displacing the packer element (at least 126) over the ramp (of at least 102, 104, as shown from the transitioning from at least figure 4 to at least figures 5-7) and against a shoulder (of at least 104, as shown in at least figures 1-7). Yue further discloses: displacing the packer element (at least 400) against a shoulder of the lower centralizer (at least 600, as shown in at least figure 1).

Allowable Subject Matter
Claims 5, 15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676